UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): November 8, 2007 Delta Financial Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 1-12109 11-33336165 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1000 Woodbury Road, Suite 200, Woodbury, New York 11797-9003 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (516) 364-8500 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On November 8, 2007, Delta Financial Corporation (the “Registrant”) issued a press release announcing its financial results for the three and nine months ended September 30, 2007 and the November 2007 restructuring charge.A copy of the press release is attached as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits Exhibit(s) 99.1Press Release, dated November 8, 2007 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DELTA FINANCIAL CORPORATION (Registrant) By: /s/ Marc E. Miller Name: Marc E. Miller Title: Executive Vice Presidentand Secretary Dated: November 15, 2007 2
